Citation Nr: 0712621	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-37 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected 
bilateral ankle and knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1972 to 
November 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
2004 a claim for total disability rating based on individual 
unemployability (TDIU) was received from the veteran.  

The veteran's representative in a March 2007 brief pointed 
out that he has a pending claim for TDIU benefits, however 
documentation concerning the claim is not of record.  The 
folder does appear to include certain vocational 
rehabilitation documents.  The Board hereby refers this 
matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A February 2004 VA examination provided a diagnosis for a 
bilateral foot disorder to include plantar warts, 
onychomycosis and tinea pedis untreated.  The veteran argues 
that during service, in the mid 1970s, he sustained a 
parachute injury to his knees and ankles causing painful 
calluses to develop on his feet.  Service connection has been 
granted for the veteran's bilateral ankle and knee disorders.  
Service medical records revealed that in July 1977 the 
veteran apparently was treated for cavovarus feet with pain 
in arches, had a toenail removed in February 1977 and 
physical profiles dated in 1980 showed that he was status 
post foot surgery.  Post service medical records dated in the 
1990s indicated surgery to include Dwyer calcaneal osteotomy 
of the right and left foot in 1992.  Thus under the 
circumstances of this case, a VA examination is warranted to 
determine the nature and etiology of the veteran's current 
bilateral foot disorder.  

In a June 2004 statement the veteran asserted that he had 
calluses removed when he underwent surgery for his right 
ankle in 1979 at Basset Army Hospital in Fort Wainwright, 
Alaska.  The veteran's original service medical records are 
unavailable and copies provided by the veteran are in the 
file.  In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  Thus attempts 
should be made to obtain the veteran's medical records from 
Basset Army Hospital.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It 
is not clear from the record that the veteran has been 
properly furnished notice of VCAA regarding his claim.  The 
United States Court of Appeals for Veterans Claims has made 
it clear that failure to adequately show compliance with 
VCAA notice requirements is remandable error.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to establish service connection 
on a direct and secondary basis for the 
veteran's bilateral foot disorder, (b) the 
information and evidence that VA will seek 
to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 
38 C.F.R. § 3.159.  The letter should also 
advise the veteran of the evidence 
necessary to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should contact Basset Army 
Hospital and try to obtain the 
veteran's medical records, to include 
his 1979 surgery report regarding the 
right ankle and removal calluses.  The 
records should then be associated with 
the claims folder.  

3.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the current nature and etiology 
of his bilateral foot disorder, to include 
as secondary to his service connected 
bilateral knee and ankle disorders.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should clearly 
report all examination and special test 
findings.  After reviewing the claims 
file, the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the bilateral foot 
disorder is related to service or at least 
as likely as not was caused or aggravated 
(i.e. increased in disability) by the 
veteran's service-connected bilateral 
ankle and knee disorders.  A detailed 
rationale for all opinions expressed 
should be furnished. 

4.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




